Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the 112(d) rejection, applicant argues that the amendments have overcome the rejection. The examiner respectfully disagrees. Claim 1 still has all of the limitations of claim 10. Note that claim 1 recites an aerodynamic structure for mounting to a surface of a rotor blade of a wind turbine in the preamble and then recites the rotor blade positively at the end of claim 1. As such, the examiner is compelled to interpret claim 1 that the rotor blade is positively recited. If that is not the case, then there would be a 112(b) issue in claim 1 because the comb teeth are given a specific structural orientation with respect to the trailing edge of the rotor blade and it wouldn’t be clear if the rotor blade is positively recited or not since the preamble recites an aerodynamic structure and the rest of the preamble recites intended use. Claim 10 also recites the wind turbine rotor blade and the aerodynamic structure of claim 1, all of which recited positively in claim 1. Hence, claim 10 fails to further narrow claim 1.
With regard to the rejection of claim 1 with Enevoldsen (WO2014/048581), applicant argues that Enevoldsen does not teach a set of comb teeth arranged in a more layers of combs stacked above one another disclosed in ([0014]), and they fall in the space between the teeth of the layers under them, similar to Fig. 3. Although Enevoldsen doesn’t show this configuration of more than two layers in Fig. 3, based on their disclosure as mentioned above, the stacked layers with more than two layer would look like the annotated Fig. 3 below, in which it can be seen that there are sets of comb teeth stacked on each other.

    PNG
    media_image1.png
    393
    603
    media_image1.png
    Greyscale

Annotated Fig. 3 of Enevoldsen

With regard to the 103 rejection of claim 1 with Parsania, applicant argues that the shape of the support portion 21e of Enevoldsen2 does not amount to a set of comb teeth arranged in a common pane as recited in amended claim 1. The examiner respectfully disagrees because the applicant has misrepresented the rejection. Parsania already recites the element of claim 1, its only difference is that it is in the form of a plate rather than comb teeth. The teaching art, Enevoldsen2, teaches that an aerodynamic structure can be in the form of a plate (21) or comb teeth (21e). Applying this teaching to the plate of Parsania, which is already perpendicular to the surface of the blade and changing it to comb teeth, results is stacked comb teeth. Note that the teaching that is used in the rejection is that an aerodynamic structure on the surface of a wind turbine can be in the form of a plate or comb teeth. The plate and the comb teeth are in the same plane. In Enevoldsen2 the plate and comb teeth are parallel to the blade surface. In Parsania, the plate is perpendicular to the blade surface, hence after changing it to comb teeth, the teeth are still going to form a plane that is perpendicular to the blade surface.

Double Patenting
The double patenting rejections have been withdrawn due to current amendments. A double patenting rejection will be made if there are any double patenting issues in any subsequent claim amendments.

Claim Objections
Claim 7 is objected to because of the following informalities:  there are two “the” after wherein. One of them should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-5, 7-9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites a comb element. Claim 1 recites a plurality of comb elements. It is not clear if the comb element of claim 3 is one of the plurality of comb elements of claim 1 or a separate one.
Claims 4 recite the limitation "the comb element are”. Since comb element is singular and “are” is in the plural form, it is not clear if claim 4 is referring to the comb element of claim 3 or the plurality of comb elements of claim 1.
Claim 4 recites intervals without reciting in what direction the intervals are. Hence, the metes and bounds of the claim are unclear.
Claim 5 recites a comb element. Claim 1 recites a plurality of comb elements. It is not clear if the comb element of claim 5 is one of the plurality of comb elements of claim 1 or a separate one.
Claim 7 recites that the inner mounting line subtends an angle of up to 45° to the trailing edge of the rotor blade. This is in conflict with claim 1 that recites that the inner mounting line extends in a direction that is perpendicular to the trailing edge.
Claim 8 recites a mounting surface. Claim 1 also recites a surface for mounting. It is not clear if these are the same or different.
Claim 9 recites a comb element. Claim 1 recites a plurality of comb elements. It is not clear if the comb element of claim 9 is one of the plurality of comb elements of claim 1 or a separate one.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claim 10 fails to further limit the subject matter of the claim upon which it depends because claim 1 already recites the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 11-14 are rejected due to their dependency from a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Enevoldsen (WO 2014/048581).
With regard to claim 1, Enevoldsen discloses an aerodynamic structure for mounting to a surface of a rotor blade of a wind turbine, comprising: a plurality of comb elements (8, Fig. 2-3), each comb element of the plurality of comb elements comprising a set of comb teeth (9, 10. Note that Enevoldsen discloses more than two teeth layers by disclosing “two or more layers of combs stacked above one another” ([0014]). In describing how they are stacked, Enevoldsen discloses Fig. 3 and further clarifies that the teeth of every layer cover the space between adjacent teeth of the layer underneath it ([0014]). Although Enevoldsen doesn’t show more than two layers in Fig. 3, a representation of the comb elements with more than two layers based on Enevoldsen’s disclosure is shown in the annotated Fig. 3) extending from an inner mounting line to an outer terminating line, wherein inner ends of the comb teeth are disposed along the inner mounting line and outer ends of the comb teeth are disposed along the outer terminating line (Fig. 2 and annotated Fig. 3); wherein the set of comb teeth are arranged in a comb plane defined by the inner mounting line and the outer terminating line (annotated Fig. 3); wherein the inner mounting line extends in a direction that is perpendicular to a trailing edge of the rotor blade and the outer terminating line extends in a direction that is perpendicular to an airfoil surface of the rotor blade (Fig. 2 and annotated Fig. 3).

    PNG
    media_image1.png
    393
    603
    media_image1.png
    Greyscale

Annotated Fig. 3 of Enevoldsen

With regard to claim 3, Enevoldsen further discloses that a comb element is mounted to the airfoil surface of the rotor blade (Fig. 2, 3).

With regard to claim 4, Enevoldsen further discloses that the comb element are arranged at intervals of 0.5 cm to 5 cm (In the absence of a clear definition of intervals and their plane of reference in view of the 112(b) rejection above, there is at least a scenario where the intervals is 0.5 cm to 5 cm).

With regard to claim 7, Enevoldsen further discloses that the inner mounting line subtends an angle of up to 45° to the trailing edge of the rotor blade (Fig. 3, note than 0 degrees is included in the “up to 45°”).

With regard to claim 8, Enevoldsen further discloses that the comb teeth are inclined at an angle in a range of 0° to 45° relative to a mounting surface (Fig. 2, 3, note 

With regard to claim 10, Enevoldsen further discloses a wind turbine rotor blade comprising at least one aerodynamic structure according to claim 1 (Fig. 1, page 1; line 5-6).

With regard to claim 15, Enevoldsen discloses a method of equipping a rotor blade of a wind turbine with an aerodynamic structure, the method comprising: forming a comb element comprising a set of comb teeth (9, 10. Note that Enevoldsen discloses more than two teeth layers by disclosing “two or more layers of combs stacked above one another” ([0014]). In describing how they are stacked, Enevoldsen discloses Fig. 3 and further clarifies that the teeth of every layer cover the space between adjacent teeth of the layer underneath it ([0014]). Although Enevoldsen doesn’t show more than two layers in Fig. 3, a representation of the comb elements with more than two layers based on Enevoldsen’s disclosure is shown in the annotated Fig. 3) extending from an inner mounting line to an outer terminating line, wherein inner ends of the comb teeth are disposed along the inner mounting line and outer ends of the comb teeth are disposed along the outer terminating line (Fig. 2 and annotated Fig. 3); wherein the set of comb teeth are arranged in a comb plane defined by the inner mounting line and the outer terminating line; arranging the comb element on an airfoil surface of the rotor blade such that the comb plane is perpendicular to a trailing edge of the rotor blade and to the airfoil surface of the rotor blade (Fig. 2, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen (US WO 2014/048581) in view of Huck et al. (US 2011/0223030), referred to hereafter as Huck.
With regard to claim 5, Enevoldsen discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, [0028]), and further teaches that it reduces the aerodynamic noise being emitted from the rotor blade and increases the efficiency of the rotor blade ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Huck to the trailing edge of Enevoldsen in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of reducing noise and increasing efficiency in wind turbine blades and has a reasonable expectation of success as demonstrated by Huck. After the modification above, the combination of Enevoldsen and Huck discloses a comb element is mounted onto a serration of a serrated trailing edge assembly of the rotor blade.

With regard to claim 9, Enevoldsen discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, [0028]), and further teaches that it reduces the aerodynamic noise being emitted from the rotor blade and increases the efficiency of the rotor blade ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Huck to the trailing edge of Enevoldsen in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of reducing noise and increasing efficiency in wind turbine blades and has a reasonable expectation of success as demonstrated by Huck. After the modification above, the combination of Enevoldsen and Huck discloses a comb element is mounted between serrations of a serrated trailing edge assembly of the rotor blade.

With regard to claim 13, Enevoldsen does not appear to explicitly disclose a series of serrations along the trailing edge, wherein the inner mounting line extends along a centre line of a serration.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Huck to the trailing edge of Enevoldsen in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of reducing noise and increasing efficiency in wind turbine blades and has a reasonable expectation of success as demonstrated by Huck. After the modification above, the combination of Enevoldsen and Huck discloses a series of serrations along the trailing edge, wherein the inner mounting line extends along a centre line of a serration.

With regard to claim 14, Enevoldsen does not appear to explicitly disclose a series of serrations along the trailing edge, and a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, [0028]), and further teaches that it reduces the aerodynamic noise being emitted from the rotor blade and increases the efficiency of the rotor blade ([0022]). Huck further teaches a serration comb element (130) arranged between two adjacent serrations (Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations and the serration comb elements of Huck to the trailing edge of Enevoldsen in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of reducing noise and increasing efficiency in wind turbine blades and has a reasonable expectation of success as demonstrated by Huck. After the modification above, the combination of Enevoldsen and Huck discloses a series of serrations along a trailing edge, and further comprising a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.


Claims 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen (US WO 2014/048581) in view of Asheim et al. (US 2018/0142671), referred to hereafter as Asheim.
With regard to claim 5, Enevoldsen discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.
However, Asheim, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-22, [0086]), and further teaches that it significantly reduce the generated noise at the trailing edge ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Asheim to the trailing edge of Enevoldsen in order to significantly reduce the generated noise at the trailing edge, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of significantly reduce the generated noise at the trailing edge in wind turbine blades and has a reasonable expectation of success as demonstrated by Asheim. After the modification above, the combination of Enevoldsen and Asheim discloses a comb element is mounted onto a serration of a serrated trailing edge assembly of the rotor blade.

With regard to claim 9, Enevoldsen discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Asheim to the trailing edge of Enevoldsen in order to significantly reduce the generated noise at the trailing edge, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of significantly reduce the generated noise at the trailing edge in wind turbine blades and has a reasonable expectation of success as demonstrated by Asheim. After the modification above, the combination of Enevoldsen and Asheim discloses a comb element is mounted between serrations of a serrated trailing edge assembly of the rotor blade.

With regard to claim 13, Enevoldsen does not appear to explicitly disclose a series of serrations along the trailing edge, wherein the inner mounting line extends along a centre line of a serration.
However, Asheim, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-22, [0086]), and further teaches that it significantly reduce the generated noise at the trailing edge ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Asheim to the trailing edge 

With regard to claim 14, Enevoldsen does not appear to explicitly disclose a series of serrations along the trailing edge, and a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.
However, Asheim, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-22, [0086]), and further teaches that it significantly reduce the generated noise at the trailing edge ([0006]). Asheim further teaches a serration comb element (Fig. 4-11) arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations (Fig. 4-11). Asheim teaches that it 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations and the serration comb elements of Asheim to the trailing edge of Enevoldsen in order to significantly reduce the generated noise at the trailing edge, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of significantly reduce the generated noise at the trailing edge in wind turbine blades and has a reasonable expectation of success as demonstrated by Asheim. After the modification above, the combination of Enevoldsen and Asheim discloses a series of serrations along the trailing edge, and further comprising a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen (US WO 2014/048581) in view of Alexander et al. (US 2017/0122286), referred to hereafter as Alexander.
With regard to claims 11 and 12, Enevoldsen is silent about which side of the blade the mounting surface is and doesn’t explicitly disclose that the airfoil surface is a 
However, Alexander, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a noise reduction assembly and further teaches that it can be on the suction side, pressure side, or both ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 3, 4, 7, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parsania et al. (US 2009/0016891), referred to hereafter as Parsania in view of Enevoldsen (US 2013/0266441), referred to hereafter as Enevoldsen2.
With regard to claim 1, Parsania discloses an aerodynamic structure for mounting to a surface of a rotor blade of a wind turbine, comprising: a plurality of comb elements (40, 42, Fig. 2, 12), each comb element of the plurality of comb elements extending from an inner mounting line to an outer terminating line (Fig. 2 and 12, the inner mounting line is the intersection between comb elements 40 and 42 with the surface of the blade, and the outer terminating line is the edges of 40 and 42 where arrows 40 and 42 point to in Fig. 2); a comb plane defined by the inner mounting line and the outer terminating line (Fig. 2 and 12); wherein the inner mounting line extends in a direction that is perpendicular to a trailing edge (26) of the rotor blade and the outer terminating line extends in a direction that is perpendicular to an airfoil surface of the 
However, Enevoldsen2, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches an aerodynamic structure (21) for mounting to a surface of a rotor blade of a wind turbine (Fig. 5), and further teaches that the aerodynamic structure can be in the form of a plate (see 21 in Fig. 6) or in the form of comb teeth (see 21e in Fig. 11, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and change the comb elements (40, 42) of Parsania from plate form to comb teeth form, as taught by Enevoldsen2, to yield predictable results of reducing noise. After this modification, inner ends of the comb teeth will be disposed along the inner mounting line and outer ends of the comb teeth will be disposed along the outer terminating line.

With regard to claim 3, the combination of Parsania and Enevoldsen2 further discloses that a comb element is mounted to the airfoil surface of the rotor blade (Parsania, Fig. 2-12).

With regard to claim 4, the combination of Parsania and Enevoldsen2 further discloses that the comb element are arranged at intervals of 0.5 cm to 5 cm (In the absence of a clear definition of intervals and their plane of reference in view of the 

With regard to claim 7, the combination of Parsania and Enevoldsen2 further discloses that the inner mounting line subtends an angle of up to 45° to the trailing edge of the rotor blade (Parsania, Fig. 2-12).

With regard to claim 8, the combination of Parsania and Enevoldsen2 further discloses that the comb teeth are inclined at an angle in a range of 0° to 45° relative to a mounting surface (Parsania, Fig. 2-12).

With regard to claim 10, the combination of Parsania and Enevoldsen2 further discloses a wind turbine rotor blade comprising at least one aerodynamic structure according to claim 1 (Parsania, Fig. 1).

With regard to claim 15, Parsania discloses a method of equipping a rotor blade of a wind turbine with an aerodynamic structure, the method comprising: forming a comb element (40, 42, Fig. 2, 12) extending from an inner mounting line to an outer terminating line (Fig. 2 and 12, the inner mounting line is the intersection between comb elements 40 and 42 with the surface of the blade, and the outer terminating line is the edges of 40 and 42 where arrows 40 and 42 point to in Fig. 2); a comb plane defined by the inner mounting line and the outer terminating line; arranging the comb element on an airfoil surface of the rotor blade such that the comb plane is perpendicular to a 
However, Enevoldsen2, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches an aerodynamic structure (21) for mounting to a surface of a rotor blade of a wind turbine (Fig. 5), and further teaches that the aerodynamic structure can be in the form of a plate (see 21 in Fig. 6) or in the form of comb teeth (see 21e in Fig. 11, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and change the comb elements (40, 42) of Parsania from plate form to comb teeth form, as taught by Enevoldsen2, to yield predictable results of reducing noise. After this modification, inner ends of the comb teeth will be disposed along the inner mounting line and outer ends of the comb teeth will be disposed along the outer terminating line.
--------------------------------------------------------------------------------------------------------------------
Claims 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parsania et al. (US 2009/0016891), referred to hereafter as Parsania in view of Enevoldsen (US 2013/0266441), referred to hereafter as Enevoldsen2, as applied to claim 1 and 10 above, and further in view of Huck et al. (US 2011/0223030), referred to hereafter as Huck.
With regard to claim 5, the combination of Parsania and Enevoldsen2 discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, [0028]), and further teaches that it reduces the aerodynamic noise being emitted from the rotor blade and increases the efficiency of the rotor blade ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Huck to the trailing edge of the combination of Parsania and Enevoldsen2 in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of reducing noise and increasing efficiency in wind turbine blades and has a reasonable expectation of success as demonstrated by Huck. After the modification above, the combination of Parsania and Enevoldsen2 and Huck discloses a comb element is mounted onto a serration of a serrated trailing edge assembly of the rotor blade.

With regard to claim 9, the combination of Parsania and Enevoldsen2 discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Huck to the trailing edge of the combination of Parsania and Enevoldsen2 in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of reducing noise and increasing efficiency in wind turbine blades and has a reasonable expectation of success as demonstrated by Huck. After the modification above, the combination of Parsania and Enevoldsen2 and Huck discloses a comb element is mounted between serrations of a serrated trailing edge assembly of the rotor blade.

With regard to claim 13, the combination of Parsania and Enevoldsen2 does not appear to explicitly disclose a series of serrations along the trailing edge, wherein the inner mounting line extends along a centre line of a serration.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, [0028]), and further teaches that it reduces the aerodynamic noise being emitted from the rotor blade and increases the efficiency of the rotor blade ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Huck to the trailing edge of Parsania and Enevoldsen2 in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine 

With regard to claim 14, the combination of Parsania and Enevoldsen2 does not appear to explicitly disclose a series of serrations along the trailing edge, and a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.
However, Huck, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-8, [0028]), and further teaches that it reduces the aerodynamic noise being emitted from the rotor blade and increases the efficiency of the rotor blade ([0022]). Huck further teaches a serration comb element (130) arranged between two adjacent serrations (Fig. 3-5, 7), wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations. Huck teaches that the serration comb elements provide additional noise reduction capabilities, supplementing the noise reduction capabilities of the noise 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations and the serration comb elements of Huck to the trailing edge of Parsania and Enevoldsen2 in order to reduce nose and increase efficiency, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of reducing noise and increasing efficiency in wind turbine blades and has a reasonable expectation of success as demonstrated by Huck. After the modification above, the combination of Parsania and Enevoldsen2 and Huck discloses a series of serrations along the trailing edge, and further comprising a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.


Claims 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parsania et al. (US 2009/0016891), referred to hereafter as Parsania in view of Enevoldsen (US 2013/0266441), referred to hereafter as Enevoldsen2, as applied to claim 1 and 10 above, and further in view of Asheim et al. (US 2018/0142671), referred to hereafter as Asheim.
With regard to claim 5, the combination of Parsania and Enevoldsen2 discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.
However, Asheim, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-22, [0086]), and further teaches that it significantly reduce the generated noise at the trailing edge ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Asheim to the trailing edge of Parsania and Enevoldsen2 in order to significantly reduce the generated noise at the trailing edge, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of significantly reduce the generated noise at the trailing edge in wind turbine blades and has a reasonable expectation of success as demonstrated by Asheim. After the modification above, the combination of Parsania and Enevoldsen2 and Asheim discloses a comb element is mounted onto a serration of a serrated trailing edge assembly of the rotor blade.

With regard to claim 9, the combination of Parsania and Enevoldsen2 discloses a comb element is mounted, but does not appear to explicitly disclose a serrated trailing edge assembly of the rotor blade.
However, Asheim, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Asheim to the trailing edge of Parsania and Enevoldsen2 in order to significantly reduce the generated noise at the trailing edge, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of significantly reduce the generated noise at the trailing edge in wind turbine blades and has a reasonable expectation of success as demonstrated by Asheim. After the modification above, the combination of Parsania and Enevoldsen2 and Asheim discloses a comb element is mounted between serrations of a serrated trailing edge assembly of the rotor blade.

With regard to claim 13, the combination of Parsania and Enevoldsen2 does not appear to explicitly disclose a series of serrations along the trailing edge, wherein the inner mounting line extends along a centre line of a serration.
However, Asheim, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-22, [0086]), and further teaches that it significantly reduce the generated noise at the trailing edge ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations of Asheim to the trailing edge of Parsania and Enevoldsen2 in order to significantly reduce the generated noise at the 

With regard to claim 14, the combination of Parsania and Enevoldsen2 does not appear to explicitly disclose a series of serrations along the trailing edge, and a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.
However, Asheim, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a serrated trailing edge assembly of the rotor blade (Fig. 2-22, [0086]), and further teaches that it significantly reduce the generated noise at the trailing edge ([0006]). Asheim further teaches a serration comb element (Fig. 4-11) arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations (Fig. 4-11). Asheim teaches that it serves for modifying the recovery of the pressure gradient from the pressure side to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the serrations and the serration comb elements of Asheim to the trailing edge of Parsania and Enevoldsen2 in order to significantly reduce the generated noise at the trailing edge, as both references and the claimed invention are directed to reducing noise in wind turbine blades.  Such a modification will have the predictable results of significantly reduce the generated noise at the trailing edge in wind turbine blades and has a reasonable expectation of success as demonstrated by Asheim. After the modification above, the combination of Parsania and Enevoldsen2 and Asheim discloses a series of serrations along the trailing edge, and further comprising a serration comb element arranged between two adjacent serrations, wherein comb teeth of the serration comb element originate at an apex formed by the adjacent serrations, and wherein the comb teeth of a serration comb element terminate along a terminating line that is essentially perpendicular to a plane containing the serrations.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parsania et al. (US 2009/0016891), referred to hereafter as Parsania in view of Enevoldsen (US 2013/0266441), referred to hereafter as Enevoldsen2, as applied to claim 10 above, and further in view of Alexander et al. (US 2017/0122286), referred to hereafter as Alexander.
With regard to claims 11 and 12, the combination of Parsania and Enevoldsen2 is silent about which side of the blade the mounting surface is and doesn’t explicitly disclose that the airfoil surface is a suction side of the wind turbine rotor blade, or a pressure side of the wind turbine rotor blade.
However, Alexander, which is in the same field of endeavor of reducing noise in wind turbine blades, teaches a noise reduction assembly and further teaches that it can be on the suction side, pressure side, or both ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of reducing noise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WOODY A LEE JR/           Primary Examiner, Art Unit 3745